     Case 1:20-cv-00488-NONE-JLT Document 6 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11
      ALLEN HAMMLER,                                        NO. 1:20-cv-0488 NONE JLT (PC)
12
                                                         ORDER ADOPTING FINDINGS AND
13                       Plaintiff,                      RECOMMENDATION TO DENY PLAINTIFF
14                                                       LEAVE TO PROCEED IN FORMA PAUPERIS
             v.                                          UNDER 28 U.S.C. § 1915(g)
15
      RALPH DIAZ, et al.,                                   (Doc. No. 5)
16
                                                            THIRTY-DAY DEADLINE
17                       Defendants.
18

19          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
20   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
21   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
22          On November 10, 2020, the assigned magistrate judge issued findings and
23   recommendations recommending that plaintiff’s application for leave to proceed in forma
24   pauperis be denied based upon his having previously filed three or more actions that were
25   dismissed as frivolous or malicious, or for failure to state a claim. (Doc. No. 5.) The findings
26   and recommendations also concluded that the allegations of plaintiff’s complaint did not trigger
27   the exception to the three strikes provision for allegations of imminent danger of serious physical
28


                                                        1
     Case 1:20-cv-00488-NONE-JLT Document 6 Filed 12/10/20 Page 2 of 2


 1   injury. 28 U.S.C. § 1915(g). (Id.) The findings and recommendations were served on plaintiff

 2   and contained notice to plaintiff that any objections to the findings and recommendations were to

 3   be filed within fourteen days. Plaintiff has not filed objections to the findings and

 4   recommendations and the time in which to do so has now passed.

 5          The court has reviewed the file and finds the findings and recommendations to be

 6   supported by the record and proper analysis. Accordingly, IT IS HEREBY ORDERED that:

 7          1. The findings and recommendations filed November 10, 2020 (Doc. 5), are adopted in

 8               full;

 9          2. Pursuant to 28 U.S.C. § 1915(g), plaintiff is denied leave to proceed in this action in

10               forma pauperis under 28 U.S.C. § 1915(g); and

11          3. Plaintiff shall pay the $402.00 filing fee in full within thirty days before proceeding in

12               this action. Failure to pay the filing fee in full will result in the dismissal of this action.

13   IT IS SO ORDERED.
14
        Dated:      December 10, 2020
15                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28


                                                         2
